      Case 2:20-cv-00995-DLR Document 16 Filed 03/22/21 Page 1 of 13



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Angela Castro,                                   No. CV-20-00995-PHX-DLR
10                  Plaintiff,                         ORDER
11    v.
12    Commissioner of Social Security
      Administration,
13
                    Defendant.
14
15
16          At issue is the denial of Plaintiff Angela Castro’s Applications for Disability
17   Insurance Benefits and Supplemental Security Income by the Social Security
18   Administration (“SSA”) under the Social Security Act. Plaintiff filed a Complaint (Doc. 1)
19   with this Court seeking judicial review of that denial, and the Court now addresses
20   Plaintiff’s Opening Brief (Doc. 11, “Pl. Br.”) Defendant SSA Commissioner’s Response
21   Brief (Doc. 14, “Def. Br.”), and Plaintiff’s Reply Brief (Doc. 15, “Reply”). The Court has
22   reviewed the briefs and Administrative Record (Doc. 10, “R.”) and now reverses and
23   remands the Administrative Law Judge’s (“ALJ”) decision (R. at 13–23).
24   I.     BACKGROUND
25          Plaintiff filed Applications for Disability Insurance benefits and Supplemental

26   Security Income on October 18, 2016, for a period of disability beginning on April 1, 2015.

27   (R. at 13.) Her claims were denied initially on March 17, 2017, and upon reconsideration

28   on June 28, 2017. (R. at 13.) Plaintiff appeared before the ALJ for a hearing regarding her
      Case 2:20-cv-00995-DLR Document 16 Filed 03/22/21 Page 2 of 13



 1   claim on April 10, 2019, which the ALJ denied on June 13, 2019. (R. at 13, 23.) On March
 2   23, 2020, the Appeals Council denied Plaintiff’s Request for Review and adopted the ALJ’s
 3   decision as the agency’s final decision. (R. at 1–3.)
 4          The Court has reviewed the medical evidence in its entirety and will discuss the
 5   pertinent medical evidence in addressing the issues raised by the parties. Upon considering
 6   the medical records and opinions, the ALJ evaluated Plaintiff’s disability based on the
 7   following severe impairments: bilateral hip degenerative joint disease, status post bilateral
 8   total hip arthroplasty, and obesity. (R. at 16.)
 9          Ultimately, the ALJ evaluated the medical evidence and testimony and concluded
10   that Plaintiff was not disabled from the alleged disability onset-date through the date of the
11   decision. (R. at 22.) The ALJ found that Plaintiff “does not have an impairment or
12   combination of impairments that meets or medically equals the severity of one of the listed
13   impairments in 20 CFR Part 404, Subpart P, Appendix 1.” (R. at 18.) Next, the ALJ
14   calculated Plaintiff’s residual functional capacity (“RFC”):
15                 [Plaintiff] has the [RFC] to perform light work as defined in 20
                   CFR 404.1567(b) and 416.967(b) except [Plaintiff] can lift and
16                 carry 20 pounds occasionally, 10 pounds frequently in an
                   eight-hour workday. [Plaintiff] could stand and walk for six
17                 hours in an eight-hour workday, and sit for six hours in an
                   eight-hour day. [Plaintiff] could occasionally climb ladders
18                 and scaffolds. She could frequently stoop and kneel. She could
                   occasionally crouch and crawl. [Plaintiff] must avoid
19                 concentrated exposure to hazards.
20
     (R. at 18.) Accordingly, the ALJ found that Plaintiff can perform past relevant work as a
21
     medical assistant, patient scheduler, and office manager. (R. at 22.)
22
     II.    LEGAL STANDARD
23
            In determining whether to reverse an ALJ’s decision, the district court reviews only
24
     those issues raised by the party challenging the decision. See Lewis v. Apfel, 236 F.3d 503,
25
     517 n.13 (9th Cir. 2001). The Court may set aside the Commissioner’s disability
26
     determination only if it is not supported by substantial evidence or is based on legal error.
27
     Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). Substantial evidence is relevant evidence
28
     that a reasonable person might accept as adequate to support a conclusion considering the

                                                  -2-
      Case 2:20-cv-00995-DLR Document 16 Filed 03/22/21 Page 3 of 13



 1   record as a whole. Id. To determine whether substantial evidence supports a decision, the
 2   Court must consider the record as a whole and may not affirm simply by isolating a
 3   “specific quantum of supporting evidence.” Id. Generally, “[w]here the evidence is
 4   susceptible to more than one rational interpretation, one of which supports the ALJ’s
 5   decision, the ALJ’s conclusion must be upheld.” Thomas v. Barnhart, 278 F.3d 947, 954
 6   (9th Cir. 2002) (citations omitted).
 7          To determine whether a claimant is disabled for purposes of the Act, the ALJ
 8   follows a five-step process. 20 C.F.R. § 404.1520(a). The claimant bears the burden of
 9   proof on the first four steps, but the burden shifts to the Commissioner at step five. Tackett
10   v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). At the first step, the ALJ determines whether
11   the claimant is presently engaging in substantial gainful activity. 20 C.F.R.
12   § 404.1520(a)(4)(i). At step two, the ALJ determines whether the claimant has a “severe”
13   medically determinable physical or mental impairment. 20 C.F.R. § 404.1520(a)(4)(ii). At
14   step three, the ALJ considers whether the claimant’s impairment or combination of
15   impairments meets or medically equals an impairment listed in Appendix 1 to Subpart P
16   of 20 C.F.R. Part 404. 20 C.F.R. § 404.1520(a)(4)(iii). If so, the claimant is automatically
17   found to be disabled. Id. At step four, the ALJ assesses the claimant’s RFC and determines
18   whether the claimant is still capable of performing past relevant work. 20 C.F.R.
19   § 404.1520(a)(4)(iv). If not, the ALJ proceeds to the fifth and final step, where she
20   determines whether the claimant can perform any other work in the national economy
21   based on the claimant’s RFC, age, education, and work experience. 20 C.F.R.
22   § 404.1520(a)(4)(v). If not, the claimant is disabled. Id.
23   III.   ANAYSIS
24          Plaintiff raises three main arguments for the Court’s consideration. First, Plaintiff
25   argues the ALJ erred in finding that Plaintiff’s fibromyalgia and depressive disorder were
26   nonsevere impairments. (Pl. Br. at 5–9.) Second, Plaintiff argues the ALJ did not provide
27   germane reasons for rejecting the opinion evidence of Sanford Goldstein, PT, CDMS and
28   Carolyn Eastin, FNP-BC (Pl. Br. at 10–15.) Finally, Plaintiff argues the ALJ did not


                                                  -3-
      Case 2:20-cv-00995-DLR Document 16 Filed 03/22/21 Page 4 of 13



 1   provide specific, clear, and convincing reasons for rejecting Plaintiff’s symptom testimony.
 2   (Pl. Br. at 15–20.)
 3          The Court first finds that the ALJ erred in finding Plaintiff’s fibromyalgia was
 4   nonsevere, but the error is harmless, and the ALJ did not err in finding Plaintiff’s depressive
 5   disorder was nonsevere. The Court also finds that the ALJ did not provide germane reasons
 6   for assigning little weight to Mr. Goldstein’s opinion but did provide germane reasons for
 7   assigning little weight to Ms. Eastin’s opinion. Last, the Court finds the ALJ did not
 8   provide specific, clear, and convincing reasons for rejecting Plaintiff’s symptom testimony.
 9   For the following reasons, the Court reverses and remands.
10          A.     The ALJ did err by finding Plaintiff’s fibromyalgia was a nonsevere
                   impairment, but the error was harmless, and the ALJ did not err by
11
                   finding Plaintiff’s major depressive order was a nonsevere impairment.
12          An ALJ can find that an impairment or combination of impairments is nonsevere
13   only if it has “no more than a minimal effect on an individual’s ability to work.” Smolen v.
14   Chater, 80 F.3d 1273, 1290 (9th Cir. 1996). Only one severe impairment is required for a
15   claimant to survive the step-two severe impairment analysis. Id. The ALJ must consider all
16   a claimant’s medically determinable impairments when calculating her RFC, regardless of
17   whether they are severe. Id.; 20 C.F.R. § 404.1523. Consequently, an ALJ’s errant failure
18   to treat an impairment as severe is typically harmless if the claimant survives step-two and
19   the ALJ considers all the claimant’s medically severe impairments, severe or otherwise.
20   See Burch v. Barnhart, 400 F.3d 676, 682 (9th Cir. 2005). An ALJ’s step-two
21   determination will be upheld when substantial evidence supports his finding that a
22   claimant’s impairment is nonsevere. Webb v. Barnhart, 433 F.3d 683, 687 (9th Cir. 2005).
23                 1.      The ALJ’s finding that Plaintiff’s fibromyalgia was a nonsevere
24                         impairment was not supported by substantial evidence, but the
                           error was harmless.
25
            Plaintiff argues the ALJ did not provide medical evidence in the analysis to show
26
     that fibromyalgia was a nonsevere impairment. (Pl. Br. at 6.) In the ALJ’s opinion, he
27
     explained that under Social Security Ruling 12-1p, fibromyalgia can be a medically
28
     determinable impairment when there is evidence showing a licensed physician conducted

                                                  -4-
      Case 2:20-cv-00995-DLR Document 16 Filed 03/22/21 Page 5 of 13



 1   a physical examination, reviewed the person’s medical history, and the person was
 2   diagnosed with fibromyalgia. (R. at 16.) He went on to explain that a physician’s opinion
 3   is not sufficient on its own to show a person has fibromyalgia, and that because of this,
 4   treatment notes are reviewed by the ALJ to determine if they are consistent with
 5   fibromyalgia and to see if symptoms are consistent over time. (R. at 16.) The ALJ also
 6   explained that:
 7                 There are two sets of criteria that can establish that a person
                   has fibromyalgia: the 1990 American College of
 8                 Rheumatology (ACR) Criteria for the Classification of
                   Fibromyalgia and the 2010 ACR Preliminary Diagnostic
 9                 Criteria. Under the 1990 ACR criteria, a claimant must have:
                   (1) a history of widespread pain; (2) at least 11 positive tender
10                 points on physical examination; and (3) evidence that other
                   disorders that could cause the signs of symptoms have been
11                 excluded. Alternatively, under the 2010 ACR criteria, a
                   claimant must have: (1) a history of widespread pain; (2)
12                 repeated manifestations of six or more fibromyalgia
                   symptoms, signs, or conditions, especially fatigue, cognitive or
13                 memory problems, waking unrefreshed, depression, anxiety
                   disorder, or irritable bowel syndrome; and (3) evidence that
14                 other disorders that could have caused these repeated
                   manifestations of symptoms have been excluded (SSR 12-2p).
15                 The undersigned finds [Plaintiff’s] diagnosis does not meet the
                   criteria of SSR 12-2p.
16
17   (R. at 16.) See SSR 12-2p, 2012 WL 3104869, *2–3. Under these criteria, the ALJ found
18   that Plaintiff’s fibromyalgia is nonsevere. (R. at 16.)
19          Plaintiff argues that not only did the ALJ not provide medical evidence to show
20   fibromyalgia was a nonsevere impairment, but that her fibromyalgia diagnosis is supported
21   by the record. (Pl. Br. at 6.) The Court agrees with Plaintiff that the ALJ provided
22   insufficient evidence in making the determination that fibromyalgia was a nonsevere
23   impairment. The ALJ describes two different criteria to establish a claimant has
24   fibromyalgia but does not explain how those criteria apply to Plaintiff’s medical history or
25   symptoms. However, this error is harmless because the ALJ found Plaintiff’s other
26   ailments consisted of serious impairments and moved on with the subsequent evaluation
27   steps. Miner v. Berryhill, 722 Fed. Appx. 632, 633 (9th Cir. 2018) (unpublished) (citing
28   Smolen, 80 F.3d at 1290).


                                                  -5-
      Case 2:20-cv-00995-DLR Document 16 Filed 03/22/21 Page 6 of 13



 1                 2.     The ALJ’s finding that Plaintiff’s depressive disorder was a
 2                        nonsevere impairment was supported by substantial evidence.
            Plaintiff argues the ALJ erred in finding Plaintiff’s major depressive disorder was a
 3
     nonsevere impairment. (Pl. Br. at 7.) The ALJ found Plaintiff’s mental impairment of major
 4
     depressive disorder does not cause more than a minimal limitation in Plaintiff’s ability to
 5
     perform basic mental work activities and is nonsevere. (R. at 16.) The ALJ further
 6
     explained that: Plaintiff has depression and was diagnosed with major depressive disorder,
 7
     but her evaluation was unremarkable except for borderline perceptual reasoning skills (R.
 8
     at 16, 926–33.); Plaintiff had good insight and judgment (R. at 16–17, 818, 916); Plaintiff
 9
     had normal memory and did not have memory lapses (R. at 17, 818, 879, 906); and Plaintiff
10
     was alert and oriented (R. at 17, 482, 557, 773).
11
            The ALJ then described that he considered the four broad areas of mental
12
     functioning under the disability regulations for evaluating mental disorders and in the
13
     Listing of Impairments. See 20 C.F.R., Part 404, Subpart P, Appendix 1. (R. at 17.) The
14
     first functional area is understanding, remembering, or applying information. (R. at 17.)
15
     The ALJ found that Plaintiff had no limitation in this area because Plaintiff had good
16
     insight and judgment, her memory was normal, and she did not have memory lapses. (R.
17
     at 17, 818, 879, 906, 916.) The second functional area is interacting with others. (R. at 17.)
18
     The ALJ found Plaintiff had no limitation in this area because Plaintiff makes good eye
19
     contact, she is cooperative and pleasant, and she interacts with her family members. (R. at
20
     17, 414, 557, 596, 651, 773, 906, 909, 916, 920, 929–30.) The third functional area is
21
     concentrating, persisting, or maintain pace. (R. at 17.) The ALJ found Plaintiff had no
22
     limitation in this area because Plaintiff’s concentration and attention span were normal; her
23
     fund of knowledge was normal; and her attention, concentration, and mental processing
24
     speed was in the above average range. (R. at 17, 818, 906, 909, 920, 929–30.) The fourth
25
     functional area is adapting or managing oneself. (R. at 17.) The ALJ found Plaintiff has no
26
     limitation in this area because Plaintiff has good insight and judgment; she can perform
27
     chores, cook, and shop; she can drive and care for her daughters; she can ambulate without
28


                                                 -6-
      Case 2:20-cv-00995-DLR Document 16 Filed 03/22/21 Page 7 of 13



 1   assistance; and she takes short walks around the neighborhood for exercise. (R. at 17, 818,
 2   916, 927.) Ultimately, the ALJ found that because Plaintiff’s medically determinable
 3   impairment did not cause more than a mild limitation in any of the functional areas,
 4   Plaintiff’s depressive disorder was nonsevere under 20 C.F.R. §§ 404.1520a(d)(1) and
 5   416.920a(d)(1). (R. at 17.)
 6          Additionally, the ALJ assigned significant weight to Dr. William Hixon’s, Psy.D.,
 7   opinion that Plaintiff’s “neuropsychological rest results were relatively unremarkable
 8   except for borderline perceptual reasoning skills, which involve nonverbal problem solving
 9   using eye hand coordination and working quickly and efficiently with visual information.”
10   (R. at 18, 933.) The ALJ assigned great weight to this opinion because Plaintiff’s insight
11   and judgment were good, and her memory was normal. (R. at 18, 818, 916.)
12          Plaintiff argues that the ALJ mischaracterized Dr. Hixon’s opinion because he
13   administered several tests which revealed distress and elevated levels of anxiety and
14   depression, and Dr. Hixon found “considerable emotional distress that is likely perceived
15   as a crisis.” (Pl. Br. at 8; R. at 931–32.) Though Dr. Hixon’s opinion involves much more
16   information than the one sentence the ALJ pulls as part of his analysis, the ALJ used other
17   evidence to support his opinion that Plaintiff had mild limitations in the functional areas.
18          Next, Plaintiff argues the ALJ incorrectly relied on reports from physical
19   examinations to dismiss the severity of Plaintiff’s major depressive disorder. (Pl. Br. at 9.)
20   As Defendant correctly points out, the regulations indicate that the ALJ should consider
21   objective medical evidence and other evidence. 20 C.F.R. § 404.1529(a). The regulations
22   state that “[i]n evaluating the intensity and persistence of your symptoms, including pain,
23   we will consider all of the available evidence, including your medical history, the medical
24   signs and laboratory findings, and statements about how your symptoms affect you.” 20
25   C.F.R. § 404.1529(a). The ALJ considered the medical evidence and made reasonable
26   findings based on his assessment.
27
28


                                                 -7-
      Case 2:20-cv-00995-DLR Document 16 Filed 03/22/21 Page 8 of 13



 1          B.     The ALJ did not provide germane reasons for assigning little weight to
 2                 Dr. Goldstein’s opinion but provided germane reasons for assigning
                   little weight to Ms. Eastin’s opinion.
 3
            While “[t]he ALJ must consider all medical opinion evidence,” there is a hierarchy
 4
     among the sources of medical opinions. Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th
 5
     Cir. 2008). Those who have treated a claimant are treating physicians, those who examined
 6
     but did not treat the claimant are examining physicians, and those who neither examined
 7
     nor treated the claimant are nonexamining physicians. Lester v. Chater, 81 F.3d 821, 830
 8
     (9th Cir. 1995). “As a general rule, more weight should be given to the opinion of a treating
 9
     source than to the opinion of doctors who did not treat the claimant.” Id. This is so because
10
     treating physicians have the advantage of in-person interaction and typically a longer
11
     history of treatment than a claimant’s other doctors, and their “subjective judgments . . .
12
     are important, and properly play a part in their medical evaluations.” Embrey v. Bowen,
13
     849 F.2d 418, 422 (9th Cir. 1988).
14
            An ALJ “may only reject a treating or examining physician’s uncontradicted
15
     medical opinion based on ‘clear and convincing reasons.’” Carmickle v. Comm’r of Soc.
16
     Sec., 533 F.3d 1155, 1164 (9th Cir. 2008) (citing Lester, 81 F.3d at 830–31). “Where such
17
     an opinion is contradicted, however, it may be rejected for specific and legitimate reasons
18
     that are supported by substantial evidence in the record.” Id. An ALJ meets this standard
19
     by “setting out a detailed and thorough summary of the facts and conflicting medical
20
     evidence, stating his interpretation thereof, and making findings.” Magallanes v. Bowen,
21
     881 F.2d 747, 751 (9th Cir. 1989).
22
            When Plaintiff filed her application for Disability Insurance benefits and
23
     Supplemental Security Income, the regulations in effect stated that only licensed
24
     physicians, licensed or certified psychologists, and certain other specialists were
25
     considered “acceptable medical sources.” 20 C.F.R. § 404.1513(a). As such, Mr. Goldstein
26
     and Ms. Eastin are not considered “acceptable medical source[s]” and their opinions are
27
     considered testimony from “other source[s].” 20 C.F.R. § 404.1513(a). An ALJ is not held
28
     to the same standard in discounting an “other source” medical opinion. See Burkett v. Saul,


                                                 -8-
      Case 2:20-cv-00995-DLR Document 16 Filed 03/22/21 Page 9 of 13



 1   806 Fed. Appx. 509, 512 (9th Cir. 2020). An ALJ may discount “other source” opinions so
 2   long as they provide a germane reason to do so. Molina v. Astrue, 674 F.3d 1104, 1111
 3   (9th Cir. 2012); Britton v. Colvin, 787 F.3d 1011, 1013 (9th Cir. 2015).
 4                 1.     The ALJ did not provide germane reasons for assigning little
                          weight to Mr. Goldstein’s opinion.
 5
            The ALJ assigned little weight to Mr. Goldstein’s opinion that Plaintiff could only
 6
     stand or walk for up to two hours and sit for three to six hours and that Plaintiff should
 7
     avoid kneeling, squatting, or climbing steps. (R. at 20, 672–85.) The ALJ specified that
 8
     “these statements were used to evaluate [] [Plaintiff’s] ability to work based on the
 9
     standards followed by MeasurAbilities LLC. However, those standards are different from
10
     the standards the undersigned uses to evaluate disability claims. Moreover, according to
11
     Social Security Ruling 96-5p, administrative findings, such as opinions about whether an
12
     individual is disabled or unable to work, are reserved to the Commissioner.” (R. at 20.)
13
            The ALJ does not explain how the standards Mr. Goldstein uses differed from the
14
     standards used by the ALJ, nor does he even explain what those standards are. And while
15
     an opinion about whether an individual is disabled or unable to work is reserved for the
16
     Commissioner, Mr. Goldstein’s opinion is an assessment of Plaintiff’s medical conditions
17
     and provides opinions regarding what she is capable of doing. (R. 685.) In fact, Mr.
18
     Goldstein’s opinion indicates that Plaintiff “is able to perform a wide range of jobs within
19
     the SEDENTARY occupational base with ACCOMODATIONS.” (R. at 685.) The Court
20
     agrees with Plaintiff that the ALJ’s reasoning here is vague and inaccurate. (Pl. Br. at 12.)
21
     Further, the ALJ does not analyze Mr. Goldstein’s findings or explain how Mr. Goldstein’s
22
     opinion might conflict with other medical evidence in the record. As such, the Court finds
23
     that the ALJ did not provide germane reasons for rejecting Mr. Goldstein’s opinion.
24
                   2.     The ALJ provided germane reasons for assigning little weight to
25                        Ms. Eastin’s opinion.
26          The ALJ assigned little weight to the opinion of Ms. Eastin that Plaintiff could not
27   lift, bend, stand, or sit for long periods which she defined as longer than 30 minutes because
28   the record did not support the limitations. (R. at 20, 671.) The ALJ opined that at the


                                                 -9-
     Case 2:20-cv-00995-DLR Document 16 Filed 03/22/21 Page 10 of 13



 1   consultative examination, Plaintiff changed positions, mounted the examination table,
 2   returned to the seated position, and dismounted the examination table with ease and
 3   unassisted. (R. at 20, 652–53.) The ALJ also opined Plaintiff ambulated without assistance.
 4   (R. at 20, 541, 906.) Similar to his finding with Mr. Goldstein, the ALJ found that the
 5   standards used by Ms. Eastin were different than those used by the ALJ and that findings
 6   regarding whether an individual is disabled or unable to work are reserved for the
 7   Commissioner. (R. at 20.)
 8          Inconsistency with the medical evidence is a germane reason for Ms. Eastin’s
 9   opinion. See Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005). Unlike the ALJ’s
10   reasoning in not giving weight to Mr. Goldstein’s opinion, here, the ALJ provided
11   examples of how Ms. Eastin’s opinion conflicts with the medical testimony and explains
12   his reasoning. Plaintiff argues that the ALJ erred by finding Plaintiff’s ability to change
13   positions, mount and dismount the exam table with ease and unassisted at the state agency
14   consultative exam showed Ms. Eastin’s opinions should be given little weight. (Pl. br. at
15   14.) But Plaintiff does not explain why this reasoning was incorrect.
16          Plaintiff also argues the ALJ erred in dismissing Ms. Eastin’s opinion because
17   Plaintiff ambulated without assistance. (Pl. Br. at 14.) Plaintiff argues she walked with a
18   front wheel walker following her hip replacement on July 14, 2014, prior to her alleged
19   onset date of disability. (Pl. Br. at 14–15; R. at 418, 541.) Plaintiff concedes that the second
20   item of evidence the ALJ relied on did indicate that Plaintiff ambulated without an assistive
21   device, but Plaintiff explains she did have a slight limp. (Pl. Br. at 15; R. at 906.) The
22   record shows Plaintiff walked with a normal gait. (R. at 721, 725, 729, 732, 737, 741, 746,
23   750.) Plaintiff argues that her ability to ambulate without an assistive device does not have
24   bearing on whether she can sustain work. (Pl. Br. at 15.) While it may be true that Plaintiff’s
25   ability to ambulate without an assistive device does not impact her ability to sustain work,
26   an opinion regarding Plaintiff’s ability to ambulate without an assistive device impacts the
27   reliability and accuracy of Ms. Eastin’s opinion. The Court finds the ALJ provided germane
28   reasons for assigning little weight to Ms. Eastin’s opinion.


                                                  - 10 -
     Case 2:20-cv-00995-DLR Document 16 Filed 03/22/21 Page 11 of 13



 1          C.     The ALJ did not provide specific, clear, and convincing reasons
 2                 supported by substantial evidence for rejecting Plaintiff’s symptom
                   testimony.
 3
            Plaintiff argues the ALJ erred in rejecting her symptom testimony. (Pl. Br. at 15–
 4
     20.) An ALJ performs a two-step analysis to evaluate a claimant’s testimony regarding
 5
     pain and symptoms. Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014). First, the ALJ
 6
     evaluates whether the claimant has presented objective medical evidence of an impairment
 7
     “which could reasonably be expected to produce the pain or symptoms alleged.”
 8
     Lingenfelter v. Astrue, 504 F.3d 1028, 1035–36 (9th Cir. 2007) (quoting Bunnell v.
 9
     Sullivan, 947 F.2d 341, 344 (9th Cir. 1991) (en banc) (internal quotation marks omitted)).
10
     If the claimant presents such evidence then “the ALJ can reject the claimant’s testimony
11
     about the severity of her symptoms only by offering specific, clear and convincing reasons
12
     for doing so.” Garrison, 759 F.3d at 1014–15 (citing Smolen, 80 F.3d at 1281). This is the
13
     most demanding standard in Social Security cases. Id. at 1015. “In evaluating the
14
     credibility of pain testimony after a claimant produces objective medical evidence of an
15
     underlying impairment, an ALJ may not reject a claimant’s subjective complaints based
16
     solely on a lack of medical evidence to fully corroborate the alleged severity of pain.”
17
     Burch v. Barnhart, 400 F.3d 676, 682 (9th Cir. 2005).
18
            Here, the ALJ found “that [Plaintiff’s] medically determinable impairments could
19
     reasonably be expected to cause some of the alleged symptoms; however [Plaintiff’s]
20
     statements concerning the intensity, persistence and limiting effects of these symptoms are
21
     not entirely consistent with the medical evidence and other evidence in the record for the
22
     reasons explained in this decision.” (R. at 19.)
23
            The Court finds the ALJ’s reliance on Plaintiff’s activities of daily living (“ADLs”)
24
     for rejecting her testimony was plainly inadequate. The ADLs cited by the ALJ—
25
     performing chores, cooking, shopping, driving, caring for her daughters, ambulating
26
     without assistance and taking short walks around the neighborhood—do not self-evidently
27
     undermine Plaintiff’s testimony. (Id. at 20.) Importantly, Plaintiff testified she is limited
28
     performing even these minimal activities. (Id. at 45, 49–53, 295, 335, 927.) And the ALJ


                                                 - 11 -
     Case 2:20-cv-00995-DLR Document 16 Filed 03/22/21 Page 12 of 13



 1   does not provide any explanation of how these ADLs undermine Plaintiff’s testimony or
 2   how they are consistent with sustaining fulltime work. (Id. at 20.) See Garrison, 759 F.3d
 3   at 1016 (“We have repeatedly warned that ALJs must be especially cautious in concluding
 4   that daily activities are inconsistent with testimony about pain, because impairments that
 5   would unquestionably preclude work and all the pressures of a workplace environment will
 6   often be consistent with doing more than merely resting in bed all day.”) Neither the record
 7   nor the ALJ’s analysis reveals any inconsistency between Plaintiff’s ADLs and her
 8   testimony. (R. at 20, 45, 49–53, 295, 335, 927.) Instead, without more detailed evidence or
 9   analysis, it appears Plaintiff’s limited ADLs are perfectly consistent with her testimony.
10   Finally, since the ALJ’s reliance on the objective medical evidence as a basis for rejecting
11   Plaintiff’s testimony stands alone, it is insufficient. See Burch, 400 F.3d at 682.
12   Accordingly, the ALJ failed to provide specific, clear, and convincing reasons supported
13   by substantial evidence for rejecting Plaintiff’s symptom testimony.
14          D.     The credit-as-true rule does not apply.
15          Plaintiff argues the Court should apply the credit-as-true rule and remand her case
16   for an award of benefits. (Pl. Br. at 20–23.) See Garrison, 759 F.3d at 1020. The credit-as-
17   true rule applies if each part of a three-part test is satisfied. Id. First, the record must have
18   been fully developed and further administrative proceedings would serve no useful
19   purpose. Id. Next, the ALJ must have failed to provide sufficient reasons for rejecting the
20   claimant’s testimony or medical opinions. Id. Finally, if the improperly discredited
21   evidence were credited as true, then the ALJ would be required to find the claimant
22   disabled. Id. Even if all elements of the credit-as-true rule are met, the Court maintains
23   “flexibility to remand for further proceedings when the record as a whole creates serious
24   doubt as to whether the claimant is, in fact, disabled within the meaning of the Social
25   Security Act.” Id.
26          Here, the credit-as-true rule does not apply and dictates that Plaintiff’s case should
27   be remanded for a new disability determination. First, the record is fully developed and
28   there is no indication that further administrative proceedings would serve any useful


                                                  - 12 -
     Case 2:20-cv-00995-DLR Document 16 Filed 03/22/21 Page 13 of 13



 1   purpose. Next, as discussed above, the ALJ failed to provide sufficient justification for
 2   rejecting Plaintiff’s symptom testimony and the opinion of Mr. Goldstein. If Plaintiff’s
 3   symptom testimony were credited-as-true, the ALJ would be required to find Plaintiff
 4   disabled. Yet, finally, the record does create serious doubt that Plaintiff is, in fact, disabled.
 5   Therefore, the appropriate remedy is to remand Plaintiff’s case for a new disability
 6   determination.
 7   IV.    CONCLUSION
 8          Substantial evidence does not support the ALJ’s nondisability determination. The
 9   ALJ did not provide germane reasons for assigning little weight to Mr. Goldstein’s opinion
10   and did not provide specific, clear, and convincing reasons supported by substantial
11   evidence for rejecting Plaintiff’s symptom testimony.
12          IT IS THEREFORE ORDERED reversing and remanding the June 13, 2019
13   decision of the Administrative Law Judge (R. at 13–23), as upheld by the Appeals Council
14   on September 18, 2019 (R.at 1–3).
15          IT IS FURTHER ORDERED directing the Clerk to enter final judgment
16   consistent with this Order.
17          Dated this 22nd day of March, 2021.
18
19
20
                                                      Douglas L. Rayes
21                                                    United States District Judge
22
23
24
25
26
27
28


                                                   - 13 -
